Citation Nr: 1440757	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-15 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1982 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a low back condition.  

The Veteran filed a claim for service connection for a low back condition in March 2008.  In the July 2008 rating decision, the RO denied service connection for this claim.  In July 2008, the Veteran submitted additional evidence for the RO to consider.  The RO then issued another rating decision in January 2009 continuing a denial of the claim.  In March 2009, the RO received private medical treatment records regarding the claim for the Veteran's low back condition.  In a May 2009 rating decision, the RO denied the claim concluding that the Veteran had not submitted new and material evidence.  However, the submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Accordingly, this claim has been characterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran asserts that he has a low back condition as a result of a stabbing that occurred in May 1985 while he was on active service.  

A January 2014 VA examination concluded that he did not have a current low back condition.  However, as support for his claim, he submitted private medical records showing that he had chronic low back pain and a June 2011 private medical opinion from his treating physician, Dr. F.W., who opined that the Veteran's back pain was related to the stabbing incident in May 1985.  

Unfortunately, this opinion is not adequate.  Although he chronicled the Veteran's history, he does not provide any rationale for his conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has held that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is unclear or not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed).  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Therefore, on remand, the AMC/RO should attempt to obtain a clarifying opinion from the private physician who provided the June 2011 opinion.

Further, an additional attempt should be made to obtain the Veteran's complete service treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers that treated him for his back since January 2007.  Make arrangements to obtain all records that the Veteran adequately identifies.

2.  Contact the National Personnel Records Center, and/or any other appropriate source, and request a complete copy of the Veteran's (a) service personnel records and (b) service treatment records, to include all clinical records and hospitalization reports.  A specific request should be made for a hospitalization report from Lackland Air Force Base (Wilford Hall) dated in approximately May 1985.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. F.W., the author of the June 2011 opinion letter.  

Dr. F.W. should also be asked to provide a statement clarifying whether the Veteran suffers from a current low back disorder, and if so, provide the diagnosis of that disorder(s).  He should also be asked to provide a complete rationale for his June 2011 opinion that the Veteran's "current back pain problems originated from the 'while on active duty' stab wound in May 1985."  

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



